DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The elements “the third coordination unit” and “the first coordination unit” in claim 38 render the claim indefinite because it is not clear how does the third coordination unit is structured/located with respect to the units and modules among the various subsystems and the first coordination unit, in addition to the coordination units lack antecedent basis. It is also not clear how the coordination units relate to the modules and subsystems as claimed. In attempt to promote compact prosecution, the Examiner believes the features the Applicant tries to claim in the claim as a whole, in light of the specification and its drawings relate to coordination units and the relation between the other modules.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25-37 and 41-43 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ruymgaart et al. (9,828,107).
For claim 25, Ruymgaart discloses an aerial vehicle that is operable to fly, the aerial vehicle comprising:
a first subsystem comprising:
first one or more effectors that are selectively operable to generate a first force sufficient to cause the aerial vehicle to fly; and
a first flight module comprising:
a first switch;
a first normal operation control unit that is operable to generate control signals for operating the first one or more effectors (Fig. 1, 3, 4, where a first subsystem, master flight controller, comprising the propellers sufficient to fly the aerial vehicle, a flight module that comprises a switch and master control); and
a first emergency control unit that is operable to generate control signals for operating the first one or more effectors, wherein the first switch is configured such that it can be selectively switched between a first position where it passes the control signals generated by the first normal operation control unit to the first one or more effectors and a second position where it passes the control signals generated by the first emergency control unit to the first one or more effectors (Fig. 1, where the standby control unit is for emergency control when component failure situation arises that selectively switches the position of a switch that passes control signals from the standby control); and
a second subsystem comprising:
second one or more effectors that are selectively operable to generate a second force sufficient to cause the aerial vehicle to fly; and
a second flight module comprising:
a second switch;
a second emergency control unit that is operable to generate control signals for operating the second one or more effectors, and wherein the second switch is configured such that it can be selectively switched between a first position where it passes the control signals generated by the first normal operation control unit to the second one or more effectors and a second position where it passes the control signals generated by the second emergency control unit to the second one or more effectors (Fig. 3, 4, where a standby flight controller comprising a second flight module having a switch and a second emergency control unit operable to control the second propeller that passes the control signal generated by the main control unit to operate the second propeller and second position for passing control signals from the emergency control unit to the propeller),
wherein the first and second subsystems are operably connected such that the first or second subsystem can be selectively used to fly the aerial vehicle not relying on the one or more effectors of the other subsystem (Col. 2, ln. 37-66, col. 7, ln. 50-65, where the first or second subsystem can selectively control and fly the aerial vehicle not relying on one or a set of propellers of the other subsystem).

For claim 26, Ruymgaart discloses the aerial vehicle of claim 25, wherein:
the first switch is further configured such that it can be selectively switched between the first position, the second position, and a third position in which the first switch is open such that no control signals are passed to the first one or more effectors; and
the second switch is further configured such that it can be selectively switched between the first position, the second position, and a third position in which the second switch is open such that no control signals are passed to the second one or more effectors (Fig. 1, 3, 4, where the first and second switches are configured to selectively switch between three position where they can each be opened that would prevent control signals from being passed to the propeller when failure situations arises).

For claim 27, Ruymgaart discloses the aerial vehicle of claim 25, wherein:
the first subsystem further comprises first one or more sensors for sensing at least a position, orientation, or velocity of the aerial vehicle relative to an external reference frame; and
the second subsystem further comprises a second one or more sensors for sensing at least a position, orientation, or velocity of the aerial vehicle relative to an external reference frame (Col. 7, ln. 30-45, col. 8, ln. 31-36, where the redundant controllers and components include the monitors of gyro information and redundancy, that shows at least the subsystems comprises gyroscope for sensing positions or orientations relative to an external reference frame).

For claim 28, Ruymgaart discloses the aerial vehicle of claim 27, wherein the first subsystem is configured to:
compare an output from the first one or more sensors with respective predefined values; and
determine that a failure has occurred in the first or second subsystems if the outputs from said first one or more sensors are not equal to said respective predefined values (Col. 7, ln. 30-45, col. 8, ln. 31-36, where the redundant controllers and components include the monitors of gyro information and redundancy and the determination of gyro failure typically based on sensors measurements that are not equal to expected sensors output when being compared).

For claim 29, Ruymgaart discloses the aerial vehicle of claim 25, wherein the aerial vehicle further comprises at least one sensor which is shared by the first and second subsystems, wherein the at least one sensor is configured for sensing at least a position, orientation, or velocity of the aerial vehicle relative to an external reference frame (Col. 7, ln. 30-45, col. 8, ln. 31-36, where the redundant controllers and components include the monitors of gyro information and redundancy and the gyros measurements and data are shared by the subsystems).

For claim 30, Ruymgaart discloses the aerial vehicle of claim 25, wherein:
the first flight module further comprises a first failure detection unit that is configured to detect at least a failure in the first subsystem and a failure in the second subsystem;
the first switch is configured to switch to a third position in which the first switch is open such that no control signals are passed to the first one or more effectors in response to the first failure detection unit indicating a failure in the first subsystem, such that the vehicle is flown exclusively using the second subsystem; and
the second switch is configured to switch to a third position in which the second switch is open such that no control signals are passed to the second one or more effectors in response to the first failure detection unit indicating a failure in the second subsystem, such that the vehicle is flown exclusively using the first subsystem (Col. 6, ln. 7-19, col. 7, ln. 30-45, col. 8, ln. 4-15, where when there is failure determined in one of the subsystems, the respective switches do not pass control signals from their respective subsystems and the other subsystem is used to control and fly the vehicle).

For claim 31,  Ruymgaart discloses the aerial vehicle of claim 30, wherein:
the second flight module further comprises a second failure detection unit that is configured to detect at least a failure in the second subsystem and a failure in the first subsystem;
the second switch is configured to switch to a third position in which the second switch is open such that no control signals are passed to the second one or more effectors in response to the second failure detection unit indicating a failure in the second subsystem, such that the vehicle is flown exclusively using the first subsystem; and
the first switch is configured to switch to a third position in which the first switch is open such that no control signals are passed to the first one or more effectors in response to the second failure detection unit indicating a failure in the first subsystem, such that the vehicle is flown exclusively using the second subsystem (Fig. 3, 4, col. 6, ln. 7-19, col. 7, ln. 30-45, col. 8, ln. 4-15, where when there is failure determined in one of the subsystems, the respective switches do not pass control signals from their respective subsystems and the other subsystem is used to control and fly the vehicle).

For claim 32,  Ruymgaart discloses the aerial vehicle of claim 31, wherein the failure in the first subsystem is a failure in at least one of said first one or more effectors, and wherein the failure in the second subsystem is a failure in at least one of said second one or more effectors (Fig. 3, 4, col. 6, ln. 7-19, col. 7, ln. 30-45, col. 8, ln. 4-16, where when there is failure determined in one of the subsystems, the respective switches do not pass control signals from their respective subsystems and the other subsystem is used to control and fly the vehicle, including the effectors or propellers).

For claim 33, Ruymgaart discloses the aerial vehicle of claim 25, wherein:
the first flight module further comprises a first failure detection unit that is configured to detect at least a failure in the first subsystem;
the second flight module further comprises a second normal operation control unit that is operable to generate control signals for operating the first and second one or more effectors; and
wherein when the second switch is in its second position, control signals generated by the second normal operation control unit can pass to the first and second one or more effectors; and
the first flight module is configured such that when it receives a signal from the first failure detection unit indicating that a failure in the first subsystem has been detected, the first flight module triggers the second flight module to switch the second switch to its second position so that control signals generated by the second normal operation control unit are passed to first and second one or more effectors, so that the first and second one or more effectors are controlled exclusively by control signals generated by the second normal operation control unit (Fig. 3, 4, col. 6, ln. 7-24, col. 7, ln. 30-45, col. 8, ln. 4-15, where each modules monitors and detect failure of components in the system including the propellers and motors that when there is failure determined in one of the components, the respective switches do not pass control signals from their respective subsystems and the other subsystem is used to control and fly the vehicle).

For claim 34, Ruymgaart discloses the aerial vehicle of claim 25, wherein:
the first and second subsystems are operably connected via one or more communication channels (Fig. 1, 3); and
the first flight module is configured to switch the first switch to its second position and trigger switching of the second switch to a third position in which the second switch is open such that no control signals are passed to the second one or more effectors, when a failure in the communication channel is detected, such that the aerial vehicle is flown exclusively using the first subsystem (Fig. 1, 4, col. 6, ln. 7-24, col. 7, ln. 30-45, col. 8, ln. 4-15, where each modules monitors and detect failure of components in the system including the propellers and motors that when there is failure determined in one of the components, the respective switches do not pass control signals from their respective subsystems and the other subsystem is used to control and fly the vehicle, providing redundancy).

For claim 35, Ruymgaart discloses the aerial vehicle of claim 25, wherein:
the first flight module is configured to switch the first switch to its second position and trigger switching of the second switch to a third position in which the second switch is open such that no control signals are passed to the second one or more effectors when the first flight module fails to receive any signal from the second flight module within a predefined period, such that the aerial vehicle is flown exclusively using the first subsystem; and 
the second flight module is configured to switch the second switch to its second position and trigger switching of the first switch to a third position in which the first switch is open such that no control signals are passed to the first one or more effectors when the second flight module fails to receive any signal from the first flight module within a predefined period, such that the aerial vehicle is flown exclusively using the second subsystem (Col. 6, ln. 7-24, where when it is determined that signal is lost from a particular module, which clearly a predefined period would’ve be factored into such determination due to error toleration or hysteresis in order to accurately determine if signals being received are truly lost).

For claim 36, Ruymgaart discloses the aerial vehicle of claim 25, wherein the first and second subsystems are arranged in a master-slave configuration, wherein the first subsystem is the master and the second subsystem is the slave (Fig. 1, 4, col. 6, ln. 7-24, col. 7, ln. 31-59).

For claim 37, Ruymgaart discloses the aerial vehicle of claim 25, further comprising a third subsystem, wherein the third subsystem comprises:
third one or more effectors that are selectively operable to generate a force sufficient to cause the aerial vehicle to fly; and
a third flight module comprising:
a third switch configured such that it can selectively be switched between a first position where it passes the control signals generated by the first normal operation control unit to the third one or more effectors or passes the control signals generated by the second emergency control unit to the third one or more effectors, a second position where it can pass the control signals generated by the emergency control unit to the third one or more effectors, and a third position in which the switch is open such that no control signals are passed to the third one or more effectors (Fig. 1, 3, where plurality of SPU of self-containing subsystems comprising switches as discussed above, selectiving which control unit is able to pass control signals to the effectors).

For claim 41, Ruymgaart discloses a method for controlling an aerial vehicle, where the aerial vehicle is an aerial vehicle according to claim 25, the method comprising,
computing in the first subsystem, a first set of control signals for effectors of the first and second subsystems (Fig. 3, 4, col. 6, ln. 7-24);
communicating the first set of control signals to the effectors of the second subsystem;
detecting a failure in the first or second subsystem (Col. 7, ln. 31-46, where failure(s) is/are detected in the various subsystems while the vehicle is in operations and control signals are being communicated to the effectors); and
disabling the effectors of the subsystem in which a failure was detected, so that the aerial vehicle is flown using only the effectors of the other subsystem (Col. 7, ln. 50-59, col. 8, ln. 4-16, where motors/propellers fail, the motor/propeller is isolated/stopped by the switches at open position and not being operated).

For claim 42, Ruymgaart discloses the method of claim 41, further comprising disabling the subsystem in which a failure was detected, so that the aerial vehicle is flown using only the other subsystem (Fig. 4, col. 7, ln. 31-46, col. 8,  ln. 4-16, 33-36, where when a subsystem has failed, the respective switches passes control signals from other subsystems).

For claim 43, Ruymgaart discloses the method of claim 41, further comprising computing a second set of control signals in the subsystem which did not suffer the failure, which control exclusively the effectors of said subsystem (Fig. 4, col. 7, ln. 31-46, col. 8,  ln. 4-16, 33-36, where when a subsystem has failed, the respective switches passes control signals from other subsystems).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruymgaart et al. (9,828,107) and Paczan et al. (US 2016/0378108 A1).
For claim 39, Ruymgaart discloses the aerial vehicle of claim 25, wherein the first subsystem and second subsystems are configured so that the first and second subsystems are connected (Fig. 1, 3, 4, col. 6, ln. 20-24, col. 7, ln. 31-46, where each of the SPUs can be self-contained and are connected to other subsystems), but does not specifically disclose the first subsystem and second subsystems can be mechanically, detachably, connected. Paczan in the same field of the art discloses the first subsystem and second subsystems can be mechanically, detachably, connected (Fig. 5-8, para. 0028, 0044, 0053, where the cooperative subsystems can be mechanically detachably connected to one another). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Ruymgaart to employ the concept of having the subsystems configured to be mechanically, detachably, connected, taught by Paczan to increase the flexibility and maneuverability of the aerial system with reconfigurable configurations, expandability and lessening loads among systems.

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruymgaart et al. (9,828,107) and Dragan et al. (US 2010/0044499 A1).
For claim 40, Ruymgaart discloses the aerial vehicle of claim 25, but does not specifically disclose the first one or more effectors comprise a propeller that is configured to rotate in a first direction; and the second one or more effectors comprise a propeller that is configured to rotate in a second direction that is opposite to the first direction. Dragan in the same field of the art discloses an aerial vehicle having a propeller that is configured to rotate in a first direction; and the second one or more effectors comprise a propeller that is configured to rotate in a second direction that is opposite to the first direction (Fig. 1-3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Ruymgaart to having a propeller that is configured to rotate in a first direction; and the second one or more effectors comprise a propeller that is configured to rotate in a second direction that is opposite to the first direction, taught by Dragan employ an alternative method of implementing the redundancy and stability function for the aerial vehicle.

Allowable Subject Matter
Claim 38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2016/0052626 A1) Vander Mey discloses an aircraft flight control system having dual rotary blade rotating in opposite directions.
(10,308,349) Mueller et al. discloses a controlled flight of multicopter having fail-safe controls of effectors.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503. The examiner can normally be reached 9 AM-5 PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SZE-HON KONG/Primary Examiner, Art Unit 3661